                            Case 18-12684-LSS           Doc 183       Filed 01/31/19        Page 1 of 4



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                             Debtors.                                §     (Jointly Administered)
                                                                     §
                                                                     §

                          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON FEBRUARY 1, 2019 AT 10:00 A.M. (ET)

         MATTERS WITH CERTIFICATION

         1.          [SEALED] Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b),
                     and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive
                     Plan and (II) Key Employee Retention Plan [D.I. 150; 1/11/19]

                     Related Documents:

                     A.     [REDACTED] Debtors’ Motion for Entry of an Order, Pursuant to Sections
                            105(a), 363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                            Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 149;
                            1/11/19]

                     B.     Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal
                            Certain Information Listed in Exhibit B of the Debtors’ Motion for Entry of an
                            Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                            Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key Employee
                            Retention Plan [D.I. 151; 1/11/19]

                     C.     Certification of Counsel Regarding Order Approving Debtors’ (I) Key Employee
                            Incentive Plan and (II) Key Employee Retention Plan [D.I. 174; 1/29/19]

                     Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                     29, 2019 for the U.S. Trustee

                     Responses Received:

                     D.     Informal response from the U.S. Trustee
         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
         2
             All amendments appear in bold.
01:24121793.1
                          Case 18-12684-LSS       Doc 183      Filed 01/31/19   Page 2 of 4



                Additional Documents:

                E.        Declaration of Brian L. Cumberland, in Support of Debtors’ Motion for
                          Entry of an Order, Pursuant to Sections 105(a), 363(b), and 503(c) of the
                          Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive Plan and
                          (II) Key Employee Retention Plan [D.I. 178; 1/30/19]

                F.        Declaration of Dana A. Grams, in Support of Debtors’ Motion for Entry of
                          an Order, Pursuant to Sections 105(a), 363(b), and 503(c) of the Bankruptcy
                          Code, Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                          Employee Retention Plan [D.I. 179; 1/30/19]

                Status:          A revised form of order has been submitted under certification of counsel
                                 and declarations have been filed in support of the motion. No hearing
                                 is required unless the Court has questions or concerns.

         2.     Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal Certain
                Information Listed in Exhibit B of the Debtors’ Motion for Entry of an Order, Pursuant to
                Sections 363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 151; 1/11/19]

                Related Documents:

                A.        [REDACTED] Debtors’ Motion for Entry of an Order, Pursuant to Sections
                          105(a), 363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                          Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 149;
                          1/11/19]

                B.        [SEALED] Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a),
                          363(b), and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                          Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 150;
                          1/11/19]

                C.        Certificate of No Objection [D.I. 175; 1/29/19]

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 for the U.S. Trustee

                Responses Received:             None

                Status:          A certificate of no objection has been filed with the Court. No hearing
                                 is required unless the Court has questions or concerns.




01:24121793.1

                                                           2
                      Case 18-12684-LSS           Doc 183     Filed 01/31/19   Page 3 of 4



         3.     Debtors’ Motion for an Order (I) Establishing Bar Dates for Filing Proofs of Prepetition
                Claims, Including Section 503(b)(9) Claims, and (II) Approving the Form and Manner of
                Notice Thereof [D.I. 152; 1/11/19]

                Related Documents:

                A.        Certification of Counsel Regarding Order (I) Establishing Bar Dates for Filing
                          Proofs of Prepetition Claims, Including Section 503(b)(9) Claims, and
                          (II) Approving the Form and Manner of Notice Thereof [D.I. 172; 1/28/19]

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 for the U.S. Trustee

                Responses Received:

                B.        Informal response from the U.S. Trustee

                Status:          A revised form of order has been submitted under certification of
                                 counsel. No hearing is required unless the Court has questions or
                                 concerns.

         MATTER GOING FORWARD

         4.     Underground Storage, LLC’s Motion to Enforce Section 365(d)(3) [D.I. 154; 1/11/19]

                Related Documents:

                A.        Declaration of Bruce E. Martin [D.I. 155; 1/11/19]

                Response Deadline:              January 25, 2019 at 4:00 p.m. (ET), extended to January
                                                29, 2019 at 12:00 p.m. (ET) for the Debtors

                Responses Received:

                B.        Debtors’ Response to Underground Storage, LLC’s Motion to Enforce Section
                          365(d)(3) [D.I. 173; 1/29/19]

                Additional Documents:

                C.        Declaration of James V. Scandola in Support of Debtors’ Response to
                          Underground Storage, LLC’s Motion to Enforce Section 365(d)(3) [D.I. 181;
                          1/30/19]

                D.        Underground Storage, LLC’s Reply in Support of Its Motion to Enforce
                          Section 365(d)(3) [D.I. 182; 1/30/19]


01:24121793.1

                                                          3
                          Case 18-12684-LSS      Doc 183        Filed 01/31/19   Page 4 of 4



                Status:         This matter is going forward.


         Dated: Wilmington, Delaware          HAYNES AND BOONE, LLP
                January 31, 2019              Patrick L. Hughes (admitted pro hac vice)
                                              Kelli Stephenson Norfleet (admitted pro hac vice)
                                              Martha Wyrick (admitted pro hac vice)
                                              Kelsey Zottnick (admitted pro hac vice)
                                              1221 McKinney Street, Suite 2100
                                              Houston, Texas 77010
                                              Telephone: (713) 547-2000
                                              Facsimile: (713) 547-2600

                                                       -and-

                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                              /s/ Kenneth J. Enos
                                              Edmon L. Morton (No. 3856)
                                              Kenneth J. Enos (No. 4544)
                                              Elizabeth S. Justison (No. 5911)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253

                                              ATTORNEYS FOR THE DEBTORS
                                              AND DEBTORS IN POSSESSION




01:24121793.1

                                                         4
